t c memo united_states tax_court mikel a brown sr and debra a brown petitioners v commissioner of internal revenue respondent docket no filed date mikel a brown sr and debra a brown pro sese maria cerina de ramos for respondent memorandum findings_of_fact and opinion holmes judge we can take judicial_notice because there can be no dispute that western new york has made outstanding contributions to american cuisine scrumptious beef on weck delicious buffalo-style pizza sweet sponge candy and the incomparable spaghetti parm but this case wafted to our court from the perfumed aroma of the deep fryers of a restaurant in alamogordo new mexico the couple in charge of those fryers was cynthia and brian harris they are natives of buffalo and missionaries to the southwest of the nickel city’s most famous local food--the buffalo wing in they opened their restaurant named a taste of buffalo with the help of another couple mikel and debra brown the local population however seemed to prefer food called tex-mex and a tasty roast-beef sandwich on a special roll see larry olmsted buffalo n y ’s famous beef on weck sandwich usa today date https www usatoday com story travel columnist greatamericanbites beef-weck-sandwich-buffalo-new-york not too thin and not too thick see arthur bovino is america’s pizza capital buffalo new york the daily beast date https www thedailybeast com is-americas-pizza-capital-buffalo-new-york light-as-air chocolate on the outside with a crispy crunchy sponge of delicate caramelized sugar on the inside see aaron besecker buffalo’s day to celebrate sponge candy gusto date https buffalonews com buffalos-day-celebrate-sponge-candy a bowl of spaghetti covered in melted mozzarella cheese and accompanied by a side of marinara sauce topped off with grated cheese by request no citation necessary something called bar-b-q the harrises’ wings fell on rocky ground the restaurant closed the commissioner says that the browns did not materially participate in the restaurant’s business and so are not entitled to deduct their share of the restaurant’s losses and other expenses his audit also discovered what he claims is a significant amount of unreported income findings_of_fact a christian joy center a major part of the browns’ tax troubles stems from the breadth of their work a taste of buffalo was not their major activity in the tax years at issue here--2007-09 their focus was on christian ministry and reverend mikel brown is the founder and longtime pastor of an independent church named the christian joy center cjc his wife debra is its administrator reverend brown is well- credentialed with a doctorate in biblical studies and a degree in social psychology before pursuing his vocation as a clergyman he served six years in the military and founded an insurance agency the cjc is headquartered in el paso texas with satellite locations in alamogordo and phoenix these churches are far from each other and reverend brown had to travel from el paso to southern new mexico and arizona to oversee the cjc’s network of pastors and elders it’s not precisely correct to say that a minister is an entrepreneur but reverend brown’s charismatic presence as a motivational speaker tapped markets outside of the cjc this led to his hosting and participating in public-speaking engagements both locally and across the nation which he did through his sole_proprietorship power communications network pcn this in turn led him to become his own impresario at least for his local appearances as he scheduled and paid for venues hired caterers and handled all advertising and participant registration in addition to running a thriving network of churches and a public- speaking and event-management business he founded and ran a training operation called dream makers mrs brown is at least as busy as her husband she earned a degree in nursing and worked as a military nurse before beginning her career at the cjc at the cjc she serves as the church administrator as well as the administrator of the cjc academy--the church’s nursery preschool and elementary-school program as the academy’s administrator she develops and oversees the curriculum hire sec_5 started in dream makers is an entrepreneurship center that puts on seminars and continuing education at an annual event for business owners interested in improving their business productivity all teachers and staff pays the bills and manages the academy’s daily operations these responsibilities generally required her to be at the academy eight hours a day monday through friday for all the years at issue she nevertheless found time to drive the reverend to his speaking engagements and to make the six-hour roundtrip trek between the cjc’s el paso and alamogordo locations whenever he had back-to-back services mrs brown also accompanied him to the cjc’s other locations from time to time parsonage_allowance the browns received what they claim is a parsonage_allowance from the cjc for each of the years at issue according to reverend brown the cjc’s church board determines and approves this allowance annually and in it was made in the form of two payments of dollar_figure deposited into the browns’ personal checking account each month for and the total parsonage payments are unclear there’s a trail of consistently uniform payments in but then it becomes harder and harder to follow in later months the cjc also paid the browns’ utility bills and more irregularly other seemingly personal expenses love offerings from congregants like many churches the cjc uses an envelope system to collect and properly record offerings from its members the cjc has a single envelope form for this purpose with blank lines for congregants to fill in their contact information if they choose and spaces for different contribution categories next to which they can list a dollar amount these categories include tithe offering building fund and special gift contributions designated for the first three categories are always recorded in the cjc’s books as contributions to the church a special gift designated for reverend brown or anyone else is noted on the envelope if one of these special gifts was by check or credit card it would first go into the cjc’s account and the bookkeeper would later make a check out to the browns not all contributions made to reverend brown were made through the envelope system and therefore not all were recorded by the cjc as the cjc uses the terms a tithe means a tenth of a member’s income as instructed by the bible an offering is whatever an individual would like to give to the church the building fund is for donations in support of church construction and maintenance and special gifts are offerings made with a special intention such as for the healing of a family_member or to a specific person on the church’s staff the cjc’s bookkeeper wasn’t exactly clear on what happens with checks at one point she made it seem that all checks from congregants designated as special gifts are put into the system along with credit-card payments and reverend brown would get a check from the cjc for the total amount but she also testified that only the checks made out to the cjc but identified as gifts for reverend brown would go through this process the record includes a large number of checks from the cjc members made out to reverend brown directly that he or mrs brown deposited directly into their personal bank account we think it more_likely_than_not that only credit-card donations and special-gift checks continued the browns do not tell members of the congregation that these payments designated as special gifts are tax-deductible b a taste of buffalo the harrises are members of the cjc and became friends of reverend and mrs brown by the time they met the browns the harrises had already opened and closed their first restaurant but were eager to get back into the business the harrises gradually concluded after some discussion with the browns that they would have more success if they combined efforts and went into business together the harrises had the restaurant equipment and the experience the browns had capital from their successful ventures and reverend brown in particular had a good deal of practical business knowledge both couples thought these diverse resources would combine well and might lead to success the second time around one partnership_agreement and a good deal of planning later a taste of buffalo llc atob opened its doors in date the couples agreed to own atob as equal partners and to make mr harris the manager atob was to be a counter- service restaurant so the harrises and the browns limited their staff to about six continued from congregants that were made out to the cjc were entered into the cjc’s system this way we find that checks made out to reverend brown were given to him directly even if first collected by the cjc during a church service or seven at any given time to work the cash register and the food counter all of atob’s employees were hired by and reported to the harrises the browns were not just investors however they were especially active during the startup of the business they traveled to alamogordo to meet with realtors and contractors to scout different locations and look at equipment helped pick the sauces that are an essential part of the buffalo wing experience and chose the restaurant’s furnishings as the opening approached the browns helped install some of the fixtures and create a menu but the harrises also participated in the hunt for the right location and managed atob’s day-to-day operations once it opened atob was closed on sundays but the harrises spent around hours at the restaurant all other days of the week the browns in contrast were there only two or three times a week to bring needed supplies from el paso plan and draft advertising and generally help with j ust whatever needed to get done reverend brown also handled atob’s finances--he was the partner in charge of ordering and tracking supplies and he wrote checks as bills came due and payroll needed to be made beyond this the harrises looked to the browns for moral support and help with certain little things to s tay in it mr harris estimated that reverend and mrs brown spent an average of hours each week onsite and offsite on atob during the years at issue although he never actually kept track the browns were more precise and claimed to have spent a more plausible hours at atob in though all the while reverend brown continued to run the cjc dream makers and pcn even though all the witnesses agreed that atob had very good food alamogordo’s appetite for buffalo wings was smaller than they had expected by the end of atob still hadn’t earned a profit and it sputtered to a stop in date the browns stood to lose the most from atob’s failure since-- short of the harrises’ covering some grocery bills here and there--they had been the only source of the restaurant’s capital and the browns deducted nonpassive losses of around dollar_figure for both and the harrises and the browns were not done with the restaurant business though within a year of atob’s closing they gave in to local tastes and opened chi-town barbecue in fort bliss texas this cuisine proved more popular and the restaurant was running smoothly as of the time of trial c schedule c expenses the browns claimed large deductions for car expenses on their schedules c profit or loss from business but the commissioner thought they’d overserved themselves and disallowed chunks of these deductions here’s a table year schedule c lease and vehicle expenses at issue dollar_figure big_number allowed dollar_figure big_number big_number contested dollar_figure big_number big_number this is the amount listed by the commissioner in the notice_of_deficiency for some reason in both the commissioner’s answering brief and the browns’ reply brief this number was changed to dollar_figure we aren’t sure where this number came from but the parties agree that only dollar_figure of the browns’ car expenses is contested the browns introduced two car leases into the record--one that ran from to and another from to mid-2011 the monthly payments on the two leases show yearly totals of about dollar_figure for 2007--a year that saw a three- month gap in leasing expenses--and about dollar_figure for both and the browns did not produce any other record of their car-related expenses reverend the browns reported their vehicle expenses differently each year for they listed them as r ent or lease of v ehicles machinery and equipment for as c ar and truck expenses and for as o ther expenses brown did refer to a mileage log in his testimony but did not introduce it at trial the browns admitted that they used the leased cars for both personal and business purposes d return preparers audit and trial the browns hired two different preparers for their returns their longtime tax preparer gerald blaes drafted both their personal and atob’s partnership returns for tax_year mr blaes is not a licensed accountant but he has a degree in accounting and had prepared returns since the late ‘80s early ‘90s mr blaes was an engaging and credible witness we believed him when he said his client policy was simple if you lie to me and i find out about it you can find somebody else to do your taxes we believed mr blaes when he said that reverend brown never asked him to fudge the reports and that to his knowledge reverend brown never lied to him we also believed him when he said that he didn’t feel fully comfortable preparing atob’s partnership return because of his lack of experience with such returns and that he asked reverend brown to have it reviewed by a cpa before filing we do find that mr blaes asked for and received some information that he used to prepare the returns but he neither asked for nor knew anything about the extent of the browns’ participation in atob he also did not ask and was not told about the congregants’ gifts made to reverend brown the browns simply gave him a form 1099-misc miscellaneous income created by the cjc’s bookkeeper which mr blaes used to prepare the return it’s unclear whether the browns followed mr blaes’ advice to have atob’s return reviewed by a cpa more familiar with partnership_taxation before they filed it but tax_year was the last tax_year mr blaes prepared returns before he retired from the business the browns turned to teresa self to prepare their and tax returns ms self is a cpa and had done some accounting for the cjc she however usually asked her clients only for a summary of expenses and totals since you trust that the client s have the records to support their positions if they say they do she’d occasionally ask a client to confirm a number if something was out of whack and then they’d discuss whether it would go on the return or not and she followed her usual method when she prepared the browns’ returns she neither saw nor asked for logs of hours the browns spent working for atob or for any other documentation to support the browns’ deductions she too said she was unaware that the browns received money from parishioners and therefore did not advise them as to the taxability of such amounts and ms self also did not have much experience with preparing partnership returns filling out m aybe two or three a year though the browns claim that partnership returns for atob were prepared and filed the commissioner has no record of them for any of the years at issue the browns’ audit began with their tax_year and revenue_agent ra kevin freitas suspected during its course that the browns had not kept adequate_records of their income he therefore decided to analyze their bank_deposits he started with a year when the browns had a checking account at wells fargo and reverend brown had an account at inter national bank ra freitas added the total deposits made into these two accounts and then subtracted what the browns reported as income on their return these deposits almost all came from the cjc and reverend brown’s speaking engagements because the deposits far exceeded their reported income for the year he asked the browns to identify as many of the deposits as they could so that he could exclude any nontaxable items eg insurance proceeds refinanced loans gifts after making some adjustments he arrived at a total of more than dollar_figure in underreported gross_income for the year this prompted him to do a similar analysis of the browns’ and deposits and he concluded that the browns had underreported income by more than dollar_figure for tax_year and by nearly dollar_figure for tax_year for these two years however ra freitas did not sit down with the browns to go over each deposit after the audit the commissioner issued a notice_of_deficiency for all three tax years in which he made several adjustments and said the browns were liable for penalties under sec_6662 the browns disagreed and timely petitioned our court we tried the case in el pasodollar_figure we must decide whether the browns underreported their schedule c gross_receipts and more specifically whether they can exclude any of this income as parsonage allowances or gifts for tax years their schedules e supplemental income and loss losses from atob are subject_to the passive-loss limitation rules for tax years and they are entitled to disallowed deductions for schedule c car expenses for tax years and all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the browns lived in texas at all relevant times which means this case is presumptively appealable to the fifth circuit see sec_7482 atob’s status in is obscure it hadn’t closed yet but the browns claimed no losses from atob on their income_tax return which likely led the commissioner not to audit atob’s distributive shares of expenses that year and just as for the and tax years the commissioner has no record of a partnership return’s being filed for atob they are liable for accuracy-related_penalties for all years at issuedollar_figure i underreported income opinion this isn’t the first case where a pastor did not report as taxable_income some of the money received from his congregation see eg felton v commissioner tcmemo_2018_168 as we explained there the relationship between a pastor and his congregation is not typically viewed as commercial which makes the line between gifts and compensation blurrier than in less sacred places but we begin with a more detailed review of how the commissioner determined that the browns came up short on their reported income a bank-deposits analysis when a taxpayer does not keep adequate_records of his income the commissioner may reconstruct it see sec_6001 sec_446 and may analyze the taxpayer’s bank_deposits to do so see 94_tc_654 a bank-deposits analysis assumes that all money deposited in a taxpayer’ sec_12 we don’t need to decide whether the burden_of_proof shifted to the commissioner because we were able to decide each issue by a preponderance of evidence see 131_tc_185 citing 394_f3d_1030 8th cir aff’g t c memo bank account during a given period is taxable_income and unexplained deposits are considered prima facie evidence of income see 87_tc_74 see also 335_f2d_671 5th cir taxpayers then have the burden to show that such deposits shouldn’t be taxed because they were inheritances loan proceeds transfers from another personal account or other nontaxable transfers see price f 2d pincite the commissioner has to subtract reported income and income from nontaxable sources that he knows about id if taxpayers believe the commissioner’s method of computation is unfair or inaccurate however they have the burden to show that unfairness or inaccuracy id the browns first claim that ra freitas failed to conduct a full investigation for the tax_year but they raise no issue with any particular part of his analysis for their and tax years the browns likewise claim that ra freitas did not properly employ the bank_deposit_method and merely subtracted the browns’ reported income from their total bank_deposits they assert that this means they have demonstrat ed that respondent ’s determination is erroneous and therefore the burden_of_proof shifts back to the commissioner to show that his analysis was correct the commissioner disagrees we find nothing wrong with the way ra freitas did his analysis of the browns’ tax_year he reviewed all the deposits with the browns and removed or subtracted as nontaxable a good many of them it is true that he did not do an item-by-item review of his analysis with the browns of their and tax years but there’s nothing that requires him to do so the browns were free to point out at trial all the deposits in those years that they believed were nontaxable they did claim that they refinanced their home in or ‘ and transferred pieces of the lump sum that they received into their personal checking account from time to time they also claim that usaa gave them dollar_figure or somewhere about that in insurance proceeds for water damage to their home but they failed to back up these claims with any paperwork that showed a refinancing or insurance claim and this failure when we combine it with a lack of specificity as to dates and amounts leads us to find that it is more_likely_than_not that none of the large deposits for any of the years at issue were nontaxable loan or insurance proceeds they question ra freitas’s analysis but without specific evidence that he included specific deposits that he shouldn’t have their questions are fruitless we did look at the record ourselves and did find a handful of small deposits that we think are more_likely_than_not nontaxable--a dollar_figure payment from countrywide home loans inc on date that seems to be a small loan a date payment of dollar_figure from wells fargo home mortgage for payment of escrow to mortgagor that seems to be a refund of overpayment and two insurance payments from chubb lloyds insurance_company of texas totaling dollar_figure on july and date with these small exceptions we find it more_likely_than_not that ra freitas’s analyses for all three years were correct b parsonage allowances and gifts this conclusion however is only as to the total of potentially taxable amounts the browns’ major argument is that many of those deposits are nontaxable either as parsonage allowances or as gifts we look at each possibility in turn parsonage allowances sec_107 says that a minister does not have to include in gross_income the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home this exclusion is limited to the amount used to rent or provide a home and may not exceed the fair rental value of the the seventh circuit very recently upheld the constitutionality of sec_107 in gaylor v mnuchin 919_f3d_420 7th cir home id this means the exclusion does not apply to money used for food domestic help or expenses of a business or investment_property see sec_1_107-1 income_tax regs the parties’ first disagreement is whether the browns even raised this issue for us to decide this is important because ra freitas counted the browns’ alleged parsonage allowances as taxable deposits in his analyses the commissioner admits that he did not specifically disallow any parsonage_allowance in the notice_of_deficiency but argues that the browns failed to raise this point in their opening brief we disagree and find that the browns kept this issue alive the commissioner’s admission that he did not subtract any parsonage_allowance from gross deposits in his computation of the browns’ unreported income is an implicit assertion that if there was any allowance the commissioner wants to tax it in their petition the browns specifically alleged that some of the deposits were parsonage allowances they also discussed the issue of parsonage allowances in their pretrial memorandum and they testified about it at trial without objection the commissioner points to 117_tc_183 and 117_tc_117 n as precedent in his favor in lunsford t c pincite the taxpayer raised only one issue and then failed to file a posttrial brief we could have just held that a failure_to_file a posttrial brief put the taxpayer in default but we hedged a bit and bolstered our conclusion of waiver by noting that i n the instant case we think it is at least as clear that petitioners have abandoned any arguments that were not raised in their pleadings and trial memorandum id in nicklaus t c pincite the taxpayers did file a posttrial brief but said in it that they wanted to fight about one and only one issue that affirmative statement was enough for us to treat the taxpayers as abandoning other issues id pincite n we see no waiver of the issue as we did in nicklaus and the browns did raise the issue in their pleadings and in their testimony at trial we therefore find that their failure to argue the parsonage_allowance issue in their opening brief does not mean they abandoned it the real problem for the browns is not this procedural quibble but the law’s requirement that a parsonage_allowance be designated sec_1_107-1 income_tax regs this means that the allowance must be specified in amount at some point before a minister receives it--a minister can’t just dip into church funds to pay his housing_expenses as they arise and a payment that isn’t designated isn’t excludable from income see id see also 69_tc_521 tax law has no rubric for designating an allowance--it can be a sum of money written into an employment contract a line item in a church’s budget a notation in the minutes of the church’s board or any other document that proves official action was taken sec_1_107-1 income_tax regs it doesn’t even need to be in writing see libman v commissioner tcmemo_1982_377 44_tcm_370 but to qualify as a designation it must clearly identify the payment of a rental allowance as distinct from a salary or other compensation kizer v commissioner tcmemo_1992_ wl at that’s a problem for the browns they introduced a log of the checks written by the cjc for their parsonage_allowance in and the log shows that they received a check for dollar_figure twice a month for the entire year accompanying the log were images of the checks each one bearing for comp and parsonage on its memo line the browns however did not introduce such a log for or at the beginning of there are around six checks from the cjc for dollar_figure with comp and parsonage written on the memo line but the designation of subsequent payments is unclear there’s a parsonage check written by the cjc at the very end of date for dollar_figure--an amount well beyond the typical payments--and one final check for dollar_figure in date this is the last check that specifies on the memo line that it was for parsonage and while we have found other bimonthly checks for the browns in their bank statements for both years there’s nothing that would let us find it more_likely_than_not that they were payments for a parsonage_allowance this makes the question of whether the cjc properly designated these payments difficult and proof that the browns actually spent the money on housing even harder to find reverend brown testified that the cjc’s church board approved his parsonage_allowance at the start of each calendar_year based on loan documentation that he provided we could find no specific resolution that granted reverend brown a parsonage_allowance but at least for we find that the cjc’s practice of regular payment of a regular amount as supported by reverend brown’s testimony is sufficient evidence of official action and payment distinguished from salary or other remuneration for see sec_1_107-1 income_tax regs we cannot make a similar finding for and as the payments became irregular and unsupported by any check register or notation in the cjc’s records but even given the regularity of the payments the browns have failed to show that they used their parsonage_allowance for housing alone and that the allowance did not exceed the sum of their mortgage payments and utilities see sec_107 rasmussen v commissioner tcmemo_1994_311 wl at reverend brown actually testified that the cjc pays his personal utility bills directly leading us to wonder whether the cjc also pays the browns’ mortgage directly in addition to the dollar_figure check and increased amounts thereafter that the browns received twice a month beyond reverend brown’s testimonial estimates of his phone and utility bills there is nothing in the record about the browns’ actual housing_expenses and therefore we can’t be sure that he and his wife weren’t spending their allowance on food vacations or even the cash needs of his unrelated businesses this goes for what we know were the parsonage_allowance payments and what we can only guess were the and payments we therefore find in favor of the commissioner on this issue and will not subtract these payments from his estimate of the browns’ taxable_income as computed in the bank-deposits analyses gifts from the congregation by far the greatest amounts of the deficiencies at stake here relate not to the parsonage allowances but to the amounts of unreported gifts that reverend brown received from members of the cjc congregation let us start with the basics sec_61 says that gross_income includes c ompensation for services including fees commissions fringe_benefits and similar items see also commissioner v glenshaw glass co u s broadly construing gross_income as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion that’s quite the spread but congress enacted sec_102 to leave gifts off the table sec_102 excludes from gross_income the value of property acquired by gift but sec_102 eliminates this exclusion for any amount transferred by or for an employer to or for the benefit of an employee what is a gift according to the supreme court a gift in the statutory sense proceeds from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses ’ 363_us_278 first quoting 351_us_243 and then quoting 343_us_711 recognizing that this definition may not be easy for a trial_court to apply the court held that the most critical consideration is the transferor’s intention at the time the payment was made id pincite but the court warned that the transferor’s characterization of his intention is not determinative -- instead there must be an objective inquiry as to whether what is called a gift amounts to it in reality id pincite the supreme court’s test does not draw a bright line but caselaw helps us to apply our experience with the mainsprings of human conduct to the totality of the facts id pincite in a criminal case the fifth circuit held that the following jury instruction accurately stated the law the federal_income_tax is levied on income received by ministers when an individual provides ministerial services as his trade_or_business controls the money he receives in that business and receives no separate salary the income of that business is taxable to the minister voluntary contributions when received by the minister are income to him payments made to a minister as compensation_for his services also constitute income to him if money is given to a minister for religious purposes any money used instead for the personal benefit of the minister becomes taxable_income to him 754_f2d_1139 5th cir we recognize that terrell was a criminal case where the minister reported no salary at all which is not the situation here we also recognize the difficulty in determining the intent of a great number of congregants especially when we don’t know the identities of many and were unable to hear from most of them directly see felton v commissioner tcmemo_2018_168 at this forces us to focus on the objective evidence that terrell felton and other cases have found important whether the donations are objectively provided in exchange for services whether the cleric or other church authorities requested the personal donations whether the donations were part of a routinized highly structured program and given by individual church members or the congregation as a whole and whether the cleric receives a separate salary from the church and the amount of that salary in comparison to the personal donations felton at donations in exchange for services according to the fifth circuit a contribution is a gift only if it is not intended as a return of value or made because of any intent to repay another what is his due but bestowed only because of personal affection or regard or pity or from general motives of philanthropy or charity 174_f2d_893 5th cir emphasis added quoting 62_f2d_721 5th cir honorarium gift because no future services promised or provided rev’g 11_tc_111 courts are unlikely however to find contributions to be gifts when the congregation makes such contributions in order to keep its successful minister at a relatively low salary 67_f3d_149 8th cir see banks v commissioner tcmemo_1991_641 62_tcm_1611 finding congregants’ special donations weren’t gifts since they were given out of a desire to reward the pastor for her services and a hope that she’d continue as their pastor see generally wallace v commissioner f 2d 5th cir if services have been performed by the recipients it may well be said the presumption is that the payment is for the services and not a gift the browns claim that the gifts they received were not for services rendered or for future services hoped for but we find no difference in the objective markers of the donors’ intentions here from those in other cases where members of a congregation give money to their current pastor talisha bennett the cjc’s bookkeeper during all the years at issue described the church’s envelope system and told us that the special gift line on the envelopes are just if someone decides they want to just give a gift to dr brown for whatever reason emphasis added she continued on to specify that s ome people would like to give for whatever they’re sowing towards such as for the healing of a family_member or some other special intention the memo lines of the many many checks in the record from congregants all hearsay of course but unobjected to include a great number of phrases such as love seed first fruits and pastor’s offering some are more learned including a cite to chapter_4 of st paul’s letter to the philippians and obviously heartfelt-- faith walker thank you for everything not because i desire it a gift but i desire a fruit that may abound to your account but i have all and abound i am full phil and the dream maker above and beyond the contributions made in the form of personal checks are the cjc’s checks which aggregate the congregants’ contributions we do not doubt that the cjc faithful made these offerings to reverend brown in some considerable part for the graces that they have received for their faithfulness in tax law such intangible religious benefits don’t count as items of value received by a donor in exchange for his donations see sec_170 felton at but in the profane world of tax law a payment can still be for services rendered even if the payor does not receive an economic benefit from it duberstein u s pincite as we said in felton we think that the exhortation by the supreme court in duberstein to focus on objective evidence of a donor’s intent means we have to ask whether the donations are of the magnitude and type that would make us doubt that what is called a gift amounts to one in reality felton at citing duberstein u s pincite reverend brown may not have explicitly agreed to provide future services in exchange for these contributions but we find that they were made by congregants who meant to keep reverend brown preaching where he is he provides the fruit or intangible religious benefits and the congregants’ seeds or contributions are in some secular sense in exchange for them this factor tilts towards income donation requests a gift can be made only out of personal affection or regard or pity or from general motives of philanthropy or charity schall f 2d pincite quoting hawley f 2d pincite in goodwin and banks the courts held that evidence of regular requests for donations to a pastor supports a finding that any donations made in response are income and not gifts goodwin f 3d pincite associate pastor announced special occasion days where those who wished to contribute a special occasion gift to the pastor could do so banks t c m pincite the amount pledged by individual members was determined at open meetings at the church and in felton at we reasoned that the church was not requesting donations because members had to specifically ask for a special gift envelope--an envelope that was distinct from the ones used for offerings and tithes reverend brown testified that he do esn’t try to manipulate anybody or coerce anyone into giving a gift and that it’s got to be solely on their heart not someone sort of guiding and steering them in that direction we completely believe this testimony but we do find there was an expectation at the cjc that congregants should support a minister who preach es it teach es it believe s it and live s it we also note that the cjc had at least two major days for giving to reverend brown each year the reverend’s birthday and another towards the end of november-- bishop’s day the number of checks received on these days were a disproportionately large share of all those given to reverend brown each year leading us to find that these special gift-giving days were broadcast to and well known by the congregants that makes this case similar to banks and goodwin where the courts also found that there were designated special giving days what’s more the cjc offered only one kind of envelope for all types of contributions and had a way for donors to specify what type of contribution they wished to makedollar_figure this single-envelope system coupled with at least two main days of giving makes us find that the cjc created an expectation to make contributions not present to the same degree in felton this factor tilts towards income routinized highly structured program even if congregants claim to have made contributions out of love admiration and respect not out of a sense of obligation or fear that the pastor would leave they are not gifts as a matter of tax other spikes in giving were on father’s day and at christmastime as previously discussed the envelope allowed congregants to split their donations among four categories-- special gift tithe offering and building fund we think reverend brown benefited by having the special gift designation on all envelopes for example someone wanting to donate dollar_figure to the church may decide to list a portion of it for the reverend as a special gift law if made and gathered by congregation leaders in a routinized highly structured program and made on behalf of the whole congregation goodwin f 3d pincite reviewing the contributions of a congregation that had a regular procedure for making special occasion gifts on certain days of the year in slight contrast to the pattern of giving in goodwin and banks the donations from congregants here were made throughout the year as well as on certain special days of each year see felton at citing goodwin f 3d pincite and banks t c m cch pincite reverend brown mrs brown and talisha bennett all testified that congregants give gifts to the reverend on any day and at any time--not just on sundays during church for example reverend brown testified that congregants occasionally hand him gifts when he’s walking in the building or just out in a restaurant the dates of the checks in the record do show giving throughout the year but also show a high rate of giving on the special giving days including bishop’s day and the reverend’s birthday the comparatively lower amount of and participation in year-round giving therefore does not alter our view that the cjc encouraged giving on regularly scheduled occasions there’s other evidence that the cjc had a routinized and highly structured system its bookkeeping system smoothly aggregated contributions made to the cjc but intended for reverend brown personally the donations were organized by form with credit-card donations and checks written to the cjc for the reverend pooled totaled and distributed to him in a single check from the cjc all other donations made out to him directly were bundled and passed along to him donations made through the envelope system are thus objectively different and in much greater quantity than the occasional twenty dollar gift spontaneously given by a church member see goodwin f 3d pincite this factor tilts towards income ratio of church salary to personal donations arriving at our final factor we have to compare as best we can reverend brown’s salary from the cjc itself to the amounts of donations received from individual congregants reverend brown’s schedule c--minister misc income salary mrs brown’s cjc salary total reported cjc income bda underreported cjc deposits including parsonage payments dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number contributions received on bishop’s day and birthday possible cjc parsonage payment sec_1 big_number big_number big_number big_number big_number big_number for and we let down our net into the sea of memo-less checks to fish out those that could potentially be considered parsonage payments the totals listed for those years represent our best estimate the record is full of checks from congregants and the cjc giving thousands and thousands of dollars in pastoral offerings each year not to mention the other hefty checks from the cjc for parsonage mortgage vehicle vacation expenses and medical_expenses among other things and this doesn’t even include the thousands of dollars in cash deposits for which we cannot identify a source we have also found multiple checks from the cjc with dm99 in the memo--that we assume means dream makers 99--leaving us with the impression that the cjc was also paying some of the reverend’s motivational speaking expenses we struggle to see how such large sums of money can be gifts especially given our findings on the other three factors in felton at we found that w hen comparatively so much money flows to a person from people for whom he provides services even intangible ones and to whom he expects to provide services in the future we find it to be income and not gifts it’s very much the same here and so we find that the contributions from the cjc’s congregants are taxable_income to the browns we can now turn to the deduction side of the case ii a taste of buffalo and loss limitations nobody doubts that the browns lost money on their investment in atob sec_162 and sec_212 generally allow taxpayers to deduct their business and investment_expenses but sec_469 limits those deductions when they arise from passive activities a passive_activity is any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 when a married couple goes into a business together we look at their combined activity to decide whether it amounts to material_participation id subsec h but what is material_participation the code tells us that material_participation means being involved in the operations of the activity on a regular continuous and substantial basis id para and the regulations lay out seven--and only seven--ways a taxpayer can prove that see sec_1_469-9 income_tax regs sec_1_469-5t temporary income_tax regs fed reg date the browns claim they satisfy four of these seven ways t he individual participates in the activity for more than hours during such year t he activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours t he individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year or b ased on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs supra the commissioner thinks the browns have met none of these tests the difficulty the browns face here is that most of these tests are quantitative--they demand proof of the number of hours that a person spends on an activity the browns run into their first problem with their production of two different logs for the first was provided to ra freitas during the audit and shows that they spent a total of hours participating in atob the second was produced after the audit and shows hours logs that conflict undermine each other’s credibility but two is better than none and for year the browns produced no participation logs at all the regulations help us gauge the credibility of the browns’ logs and any other evidence they offered to prove their material_participation the regulations say that c ontemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means id para f fed reg and r easonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services based on appointment books calendars or narrative summaries id we’ve held time and time again however that a retrospective ballpark guesstimate isn’t good enough see eg 135_tc_365 and we don’t have to accept unverified undocumented testimony about how a taxpayer spent her time estate of ramirez v commissioner tcmemo_2018_196 at see also robison v commissioner tcmemo_2018_ at citing estate of stangeland v commissioner tcmemo_2010_185 shaw v commissioner tcmemo_2002_35 and scheiner v commissioner t c memo this is a problem for the browns because they offered no documentary_evidence to prove their time spent on atob in and because what they did offer for lacks credibility still with these general thoughts in mind let us look at each test a participation in activity exceeds hours this test is easy to understand but less easy to meet the browns would have to establish that together they spent more than hours on atob see sec_1_469-5t temporary income_tax regs supra their best evidence for is the logs they’ve provided and for all we have is testimony in addition to their conflicting total hours the commissioner correctly points out that they list only the hours spent on atob and fail to list the services performed during those hours without more specifics these logs are ballpark guesstimates that we won’t accept this by itself might not be fatal if we had found the harrises’ testimony on the browns’ work hours more corroborating when asked whether she saw the browns again after atob opened its doors ms harris answered that they came in at least three times a week mr harris said that although he did not keep track of the hours the browns spent at atob his best guess was that reverend and mrs brown spent around and hours a week respectively on atob for a combined total of big_number hours a year--an amount of time we find implausible given the browns’ full-time jobs at the cjc and given everything else that the browns do so while we think it’s clear that the browns devoted a good amount of time to atob the evidence they’ve provided isn’t enough to satisfy this strict hours-based test b participation exceeds hours and aggregate of all significant-participation activities exceeds hours this test requires us to define a significant_participation_activity the regulation defines it as an activity in which a taxpayer participates for more than hours during the year sec_1_469-5t temporary income_tax regs fed reg date but does not materially participate in id subpara ii taxpayers therefore meet this definition if they spend just enough over hours but not too much less than hours time participating in an activity this test is a way to aggregate participation in activities that keep taxpayers busy but not too busy for the browns to meet this test they’d have to exceed hours participating in atob and also prove that they spent over hours participating in all their significant-participation activities see id para a significant- participation activities do not include those that exceed hours of participation and the browns’ work at the cjc exceeds this and so is out this leaves us with reverend brown’s motivational-speaking and other non-cjc activities we know reverend brown stayed fairly busy with these but there’s nothing in the record to establish the hours that the browns spent on each one the browns therefore fail this test c participation exceeds hours and all others’ participation for the browns to establish material_participation under this test they’d have to show that they spent more time working for atob than did mr and mrs harris see id subpara there is no interpretation of the record that would support such a finding the harrises oversaw the restaurant’s daily operations as their only full-time jobs they credibly testified that they spent around hours a day days a week at atob cooking cleaning hiring and supervising staff the browns could hardly spend more time on atob if they lived there which would be impossible given their careers at the cjc they do not meet this test d regular continuous and substantial participation there is however one last test--whether based on all the facts and circumstances the browns participated in atob on a regular continuous and substantial basis during each year at issue see id subpara they would still have to show participation exceeding hours id para b iii and they can’t include any services performed in the management of atob id subdiv ii keeping in mind that the browns get to pool their participation see sec_469 we find based on their testimony and that of the harrises that they exceed the 100-hour threshold we also find that even given their occasional share of management-related participation the browns have met what this test requires it is obvious to us that the harrises managed atob--they ran the restaurant’s day-to-day operations see wade v commissioner tcmemo_2014_169 at describing management duties as running day-to-day operations this means that the browns’ participation included only a de_minimis amount of management but the browns focused on the important chores of handling the finances product development and customer retention see montgomery v commissioner tcmemo_2013_ at handling all office functions managing payroll preparing official documents and attending business meetings is regular continuous and substantial participation it seems to us that the record as a whole tells a story of two couples who decided to open a restaurant with one pair able to man the post and provide the hands-on experience and the other able to provide the business know-how and funds just because the browns weren’t running the day-to-day operations doesn’t mean they weren’t playing a major role in atob’s operation they spent a lot of time working together on atob’s menus advertising decor and whatever else needed to be done on top of this reverend brown handled most of the finances and wrote most of the checks for supplies and vendors rent and utilities the harrises gave him the daily receipts and cash and he would do the books he also did the payroll for atob we don’t believe any testimony that the browns spent many many hundreds or even thousands of hours doing this but we do find it more_likely_than_not that they spent more than hours combined on these chores and were integral to atob’s operation this lets us find that the browns materially participated in atob for both and dollar_figure iii schedule c substantiation the commissioner allowed the browns to deduct most of their claimed car expenses for each year at issue the commissioner says they shouldn’t get anything more because they failed to meet the strict substantiation requirements of we also note that neither party at any point in the proceedings raised any problem with the browns’ deducting expenses for a restaurant that hadn’t opened yet sec_195 generally requires that a taxpayer either capitalize or amortize the start-up expenses of a business atob was formed in date and didn’t open its doors until date but the commissioner did not disallow the browns’ claimed expenses on this ground this means the browns weren’t put on notice that they might have been able to capitalize and recognize their expenses in a later year see sec_195 sec_1_195-1 income_tax regs we’ll therefore referee the fight as the parties chose to fight it see 66_tc_770 n see also probandt v commissioner tcmemo_2016_135 at ndollar_figure discussing prejudice to parties when issue is raised after evidentiary record is closed and requires new evidence to resolve sec_274 especially in light of their honest admission that they drove the cars for both business and personal_use the browns disagree and say that they never admitted to personal_use of their vehicles and that they would’ve provided the ra freitas with mileage logs during their audit had he asked for them taxpayers have the burden to establish their entitlement to deductions under sec_162 and must keep good records to do so sec_162 sec_6001 116_tc_438 they must be able to prove the existence of the expense that the expense was incurred during the taxable_year for which it was deducted that the expense was incurred while carrying_on_a_trade_or_business and that the expense was ordinary and necessary sec_162 sec_1_162-1 income_tax regs the failure to maintain and produce records that support his position counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at taxpayers must comply with heightened substantiation requirements for expenses associated with the purchase and use of a car because the code generally doesn’t allow people to deduct their personal expenses and cars are easily used for a mix of business and personal purposes see sec_274 sec_280f these heightened requirements include proof of the amount of the expense the time of use of the property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date this almost always means a taxpayer has to keep an account book diary log statement of expense or other similar documentary_evidence with contemporaneous entries as he makes each expenditure see id para c fed reg taxpayers also can’t estimate sec_274 expenses--they must prove each expense schladweiler v commissioner tcmemo_2000_351 wl at aff’d 28_fedappx_602 8th cir on their schedules c for reverend brown’s ministry the browns claimed an dollar_figure deduction for r ent or lease of v ehicles machinery and equipment for a dollar_figure deduction for c ar and truck expenses for and an dollar_figure deduction for other expenses for these claimed deductions relate only to lease payments and other car expenses we agree with the commissioner’s disallowance of part of these expenses the only evidence the browns provided us is their testimony and two mercedes- benz car leases but neither is sufficient under sec_274 the commissioner seems to have been more lenient because the expenses that he allowed during audit appear to have been the approximate amounts that the browns could prove they spent on lease payments--at least for and 2008--without the additional proof that sec_274 requires due to the browns’ failure to establish the place and time amount and purpose of their car expenses we disallow any additional_amounts not already conceded iv sec_6662 accuracy-related_penalties the only remaining question is whether the browns are liable for an accuracy-related_penalty for each year at issue the commissioner argues that they are because their underpayments of tax were attributable to their negligence or disregard of the rules and regulations and also to substantial understatements of income_tax sec_6662 imposes a penalty when there is a ny substantial_understatement_of_income_tax id subsec b which exists if the tax understatement exceeds the greater of dollar_figure or percent of the tax required to be show on the return id subsec d a the commissioner meets his burden of production for these penalties because the browns’ understatements for and exceed both dollar_figure and of the tax required to be shown on their returnsdollar_figure we already granted the commissioner’s motion to reopen the record and admitted his penalty-approval form the commissioner therefore meets the supervisory-approval portion of his burden of production see sec_6751 graev v commissioner 149_tc_485 ndollar_figure citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 the burden then shifts to the browns to try to avoid the penalties by showing that they acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs they argue that they relied in good_faith on their two tax preparers mr blaes and ms self to succeed in this argument they’ll have to establish that their return preparers were competent professionals who had sufficient expertise to justify reliance they provided necessary and accurate information to their return preparers and they actually relied in good_faith on their return preparers’ judgment see 115_tc_43 aff’d 299_f3d_221 3d cir advice from a professional must not be based on unreasonable factual or legal assumptions and the professional may not unreasonably rely on a taxpayer’s own representations statements findings or agreements sec_1_6664-4 income_tax regs we’ll take each preparer in turn mr blaes mr blaes was the browns’ longtime tax preparer and prepared the browns’ income and atob’s partnership tax returns such a long professional relationship lets us find that the browns had developed a high level of trust in mr blaes but that is not the same as reasonable reliance mr blaes while holding a degree in accounting was not a cpa and was not fully comfortable with the partnership return he told them that he was pretty unfamiliar with partnership returns having prepared only a few over the course of his career and strongly suggested that they take atob’s partnership return to a cpa for further review before filing from what we can tell the browns chose not to do so an additional problem is that the browns didn’t tell mr blaes about the gifts from members of the cjc congregation that means that mr blaes did not even have a chance to give them advice on the biggest part of their contested income as a result we find that the browns have failed to establish that they acted with reasonable_cause and in good_faith for ms self the browns’ case for relying on ms self’s advice and preparation of their and tax returns is stronger ms self was unlike mr blaes a cpa and attended continuing-education courses and while she didn’t have a great deal of experience with partnership returns she neither put the browns on notice that she wasn’t fully comfortable in what she was doing nor advised them to seek further review by someone else she must have felt confident enough with her capabilities as she filed the browns’ returns for and we think this justified the browns’ confidence that ms self got it right we therefore find that ms self had sufficient apparent expertise to justify reliance the problem is that ms self testified that she was unaware of the browns’ gifts from congregants at the cjc unlike mr blaes however ms self had done some accounting for the cjc before she started to prepare the browns’ returns the browns knew this and so we think it more_likely_than_not that they reasonably believed she was aware of the cjc’s contribution and collection system and that reverend brown himself was collecting substantial sums in gifts and a purported parsonage_allowance we also believe her testimony that she would collect their tax documents and occasionally reach out to them if she thought something didn’t look right this makes it more plausible that the browns reasonably relied on her to report their income and deductions correctly--or at least ask some followup questions if she had concerns we don’t think reverend brown denied her any information that she asked for and we find nothing in his or mrs brown’s education or experience that would have reasonably caused them not to rely on the accuracy of her preparation of their returns we therefore find that the browns relied in good_faith on professional advice for and this is a split result so decision will be entered under rule
